Judgment, Supreme Court, New York County, entered on February 21, 1979, affirmed, with costs. In this personal injury action, there was sufficient evidence to establish that the puddle on which plaintiff-respondent slipped was synthetic oil; that appellant (Pan Am) had exclusive control over the use of such oil, which would occasionally spill on the ground or leak from engines; and that Pan Am’s employees were under a duty to immediately clean up such spills and maintain a safe work place. If *790Pan Am were responsible for the oil spill, a conclusion for which there is support in the trial record, the necessity for notice would not exist. (Costa v Kjellgren Constr. Co., 18 AD2d 1075.) Whether the plaintiff-respondent was contributorily negligent presented a question of fact for determination by the jury. There was, again, support in the record for its conclusions, including testimony that plaintiff was a "fueler”; that the "elephant hose” used is very heavy and, in the customary manner, must be pulled to the fuel pit by the fueler while walking backwards; that fuelers are on a tight schedule, they are assigned several planes at a time and pushed to fuel the planes as quickly as possible; that plaintiff had not seen any substance on the ground when he began to unreel the elephant hose; and that the oil puddle was not visible to an eyewitness from approximately 15 feet away. It does not clearly appear that the jury’s conclusions could not have been reached by a fair and reasonable interpretation of the evidence. The question of contributory negligence is almost always a question of fact. Whether what the plaintiff did was or was not reasonable was for the jury, and "we ought not extend the perimeters of this unsatisfactory [and dying] doctrine wider than we need to.” (Rossman v La Grega, 28 NY2d 300, 308.) Under the facts here, we cannot hold the plaintiff to have been contributorily negligent as a matter of law. Concur—Kupferman, Sandler and Carro, JJ.